Exhibit 99.1 COSTAMARE INC. Consolidated Balance Sheets As of December 31, 2013 and September 30, 2014 (Expressed in thousands of U.S. dollars) December 31, 2013 (Audited) September 30, 2014 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories (Note 5) Due from related parties (Notes 3 and 10) Insurance claims receivable Prepaid lease rentals (Notes 2 and 12) - Accrued charter revenue (Note 13) Prepayments and other Total current assets FIXED ASSETS, NET: Advances for vessel acquisitions (Note 6) - Finance leased assets (Notes 2 and 12) - Vessels, net (Note 7) Total fixed assets, net NON-CURRENT ASSETS: Investment in affiliates (Notes 10) Prepaid lease rentals, non-current (Notes 2 and 12) - Accounts receivable, non-current, net Deferred charges, net (Note 8) Restricted cash Accrued charter revenue, non-current (Note 13) Other non-current assets (Note 4) - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt (Note 11) $ $ Accounts payable Due to related parties (Note 3) - Finance lease obligations(Notes 2 and 12) - Accrued liabilities Unearned revenue (Note 13) Fair value of derivatives (Notes 19 and 20) Other current liabilities Total current liabilities NON-CURRENT LIABILITIES: Long-term debt, net of current portion(Note 11) Finance lease obligations, net of current portion (Notes 2 and 12) - Fair value of derivatives, net of current portion (Notes 19 and 20) Unearned revenue, net of current portion (Note 13) Total non-current liabilities COMMITMENTS AND CONTINGENCIES (Note 14) - - STOCKHOLDERS’ EQUITY: Preferred stock (Note 15) - - Common stock (Note 15) 8 8 Additional paid-in capital (Note 15) Accumulated deficit ) ) Accumulated other comprehensive loss (Notes 19 and 21) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 1 COSTAMARE INC. Unaudited Consolidated Statements of Income For the nine-month periods ended September 30, 2013 and 2014 (Expressed in thousands of U.S. dollars, except share and per share data) September 30, REVENUES: Voyage revenue $ $ EXPENSES: Voyage expenses Voyage expenses-related parties (Note 3) Vessels’ operating expenses General and administrative expenses Management fees-related parties (Note 3) Amortization of dry-docking and special survey costs (Note 8) Depreciation (Notes 7, 12 and 21) Amortization of prepaid lease rentals (Notes 2 and 12) - Gain on sale / disposal of vessels, net (Note 7) Foreign exchange gains / (losses), net Operating income OTHER INCOME / (EXPENSES): Interest income Interest and finance costs (Note 17) Swaps breakage costs (Note 19) - Equity gain / (loss) on investments (Note 10) Other, net Gain on derivative instruments, net (Note 19) Total other income / (expenses) Net Income $ $ Earnings allocated to Preferred Stock (Note 16) Net income available to Common Stockholders $ $ Earnings per common share, basic and diluted (Note 16) $ $ Weighted average number of shares, basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 COSTAMARE INC. Unaudited Consolidated Statements of Comprehensive Income For the nine-month periods ended September 30, 2013 and 2014 (Expressed in thousands of U.S. dollars) September 30, Net income for the period $ $ Other comprehensive income / (loss) Unrealized gain on cash flow hedges, net (Notes 19 and 21) Net settlements on interest rate swaps qualifying for cash flow hedge (Notes 11 and 21) Amounts reclassified from Net settlements on interest rate swaps qualifying for hedge accounting to Depreciation (Note 21) 30 77 Amounts reclassified from Net settlements on interest rate swaps qualifying for hedge accounting to Prepaid lease rentals (Notes 2 and 12) - Other comprehensive income for the period $ $ Total comprehensive income for the period $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 COSTAMARE INC. Unaudited Consolidated Statements of Stockholder’s Equity For the nine-month periods ended September 30, 2013 and 2014 (Expressed in thousands of U.S. dollars, except share and per share data) Preferred Stock (Series C) Preferred Stock (Series B) Common Stock # of shares Par value # of shares Par value # of shares Par value Additional Paid-in Capital Accumulated Other Comprehensive Loss Accumulated Deficit Total BALANCE, January 1, 2013 - $
